TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO.03-01-00550-CV




                             Consolidated Concepts, Inc., Appellant

                                                   v.

                        Large & Sons Foundation Drilling, Inc., Appellee


              FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
              NO. 255,352, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING




                Appellant Consolidated Concepts, Inc., filed an unopposed motion to dismiss its

appeal, explaining that the parties settled the case.

                The Court grants appellant’s motion and dismisses its appeal. See Tex. R. App. P.

42.1(a)(2).




                                                Jan P. Patterson, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed on Appellant’s Motion

Filed: April 18, 2002
Do Not Publish




                 2